LURTO’N, Circuit Judge
(after stating the facts as above). The facts stated in the petition make a case' where two acts of alleged negligence combined to bring about a catastrophe by which plaintiff sustained severe personal injuries. We will consider these acts separately. First, as to the manner in which plaintiff's horses were frightened. The averment is that the car was standing when plaintiff undertook to pass it, and that when he was alongside of the car the servants of defendant company wrongfully, carelessly, and negligently started the car, and that “the noise caused by the same and the appliances thereto-’ frightened his horses, etc. No circumstance is stated indicating any unusual stoppage, or that there was anything said or done to induce plaintiff to believe that the stop was anything more than an ordinary stop to let off or take on passengers, or that the car would stand until he could pass it. The rights of both parties to the use of the street for their respective purposes were equal. ’ Plaintiff was no more obliged to wait and follow the car than it was obliged to wait and follow' him. The court may take notice of the mode in which the business of such companies is conducted, and assume that plaintiff was aware of the usual and ordinary operation of an electric street-car line. No facts are stated in support of the epithets concerning the starting of the car. Why was the start then made “wrongful, careless, and negligent”? No facts are stated which will enable the court or jury to answer. The noise consequent upon the starting is averred to have frightened Ms horses. But, if the noise was the usual and necessary noise incident to the operation of such a car, then it was not, under ordinary circumstances, either wrongful or negligent. That the plaintiff was driving alongside the car when it was started does not in itself imply that it was negligence to start the car. Undoubtedly, if plaintiff’s horses had shown indications of fright before the car was started, and this had been seen by the servants of defendant, it might very well be.submitted to a jury whether to start the car under such circumstances would not he negligence. Traction Co. v. Lightcap, 17 U. S. App. 605, 10 C. C. A. 46, and 61 Fed. 762. But it is not averred that plaintiff’s horses were frightened before the car started, or even that plaintiff’s situation was known to the servants of defendant when they did start the car. Neither is it averred that any unusual or unnecessary noise was made in starting.
*107Plaintiff avers that his horses were gentle, and under his control. He voluntarily undertook to pass the car. His conduct in so doing indicated no apprehension from the possible stalling of the car, and lie states no circumstance which should have led defendant' to apprehend danger to him if the car should resume its journey, although he was “near the same.” We quite agree with the trial judge in his conclusion that the petition contains no sufficient, averment of facts or circumstances from which either court or jury could infer* negligence in the starting of the car. But the petition avers that plaintiff “was exercising due care in driving along said street, and was free from fault or negligence, * * * and, but for the existence of said mass of snow, piled in said street as aforesaid, would have controlled and stopped his team, and his buggy would not have been overturned, or any injury sustained by him.” This brings us to the determination of the question as to whether the facts charged in respect of the snow pile which, overthrew plaintiff’s buggy amount to culpable negligence upon the part, of the street-car company. The averments touching this matter necessary to be repeated are, substantially, that there was a groat snowfall February 13, 1894, which drifted badly near the place of plaintiff’s injury. “That defendant wrongfully, carelessly, and negligently caused said snow to be removed from its tracks, and piled in an irregular and conical mass to a depth of from four to six fed on either sided of the same, and between said tracks and the curbstones of the street.” It is further alleged that this method of relieving its own tracks was in violation of the city ordinance*, which constituted a contract, between the city and the street-railway company, and by which defendant was bound to remove snow from its tracks in such way as to distribute the removed snow evenly over the surface of the street, “so as in no manner to interfere with the free use and occupation of the same by the public.” The facts averred quite distinguish the case from Chase v. City of Cleveland, 44 Ohio St. 505, 9 N. E. 225. That case merely held that it was not negligence for the city to permit a natural fall of snow or accumulation of ice to remain on the streets as it fell. The gist of plaintiff’s case lies in the averment that the great mass of snow which obstructed the street and caused his vehicle to be overturned was created by the remo*, al of snow from the defendant’s own tracks, and by the failure to distribute'it evenly, so that it would not lie in banks or masses, and obstruct the free and safe use of the street between the curbstone and tracks. The right of the railway to remove the snow and ice from its tracks so as to enable it to exercise its franchise is not disputed. But in doing so it has no right to so deposit the removed ice or snow as to constitute an obstruction which will interfere with the safe and free use of the street. There is no sort of justification .in clearing its own tracks by unnecessarily massing the snow removed so as to constitute an obstruction such as that described in this petition. It had the right to enjoy the use of its own tracks, and to disincumber them from the natural accumulation which had occurred; but in doing so it must take care that it does not create an obstruction on the public street adjacent to its tracks. If this snow could have *108been so distributed as not to interfere with tbe use of tlie street, then it was clearly a total disregard of the public rights in the street to deposit it so as to form banks or masses such as described. In removing it as chárged, and suffering such hard and dangerous masses to lie in the street, although there may have been space sufficient for-ordinary uses between such embankments and its tracks, it was guilty of a negligent obstruction of the public street, and is liable for all the consequences arising therefrom. There is no pretense that it had authority of law to create or maintain such needless and dangerous obstructions; on the contrary, its authority to use the street as a place to deposit removed snow required it to evenly distribute the same according to its plain, common-law duty. The ordinance imposed no greater, higher, or more onerous duty than existed at common law. Bowen v. Railway Co., 54 Mich. 496, 20 N. W. 559; Laughlin v. Railway Co., 62 Mich. 220, 28 N. W. 873; Dixon v. Railway Co., 100 N. Y. 170, 3 N. E. 65. That it was primarily the duty of the city to prevent or remove such needless and dangerous obstructions as such masses of hardened snow must be, does not affect the liability of the defendant as the author and creator of the evil, and it was the right of the plaintiff to have sued both the person who obstructed the street and the city, which suffered it to remain after reasonable notice of its existence. The right of the city to a judgment over against the railway company, as the responsible agency creating the nuisance, makes the present action the more direct and proper as reaching at once the party ultimately responsible. Dill. Mun. Corp. (3d Ed.) § 721; City of Brooklyn v. Brooklyn City Ry. Co., 47 N. Y. 476; McMahon v. Railway Co., 75 N. Y. 231. The dutj7 of so removing snow from its tracks as to distribute it evenly was a duty imposed for the benefit of the public, by the ordinance of the city. A violation of that duty was a breach of duty not only to the city, but to the public, and therefore evidence of negligence for which it is liable, if it appear that the injuries complained of were the result of the violation of this duty. Railway Co. v. McDonald, 152 U. S. 262, 14 Sup. Ct. 619.
The learned circuit judge was of opinion that, if it were conceded that the piling of snow in the street in the manner described was negligence, it was not the proximate cause of the accident. As we have before stated, the averments of the declaration make a case where two causes combined to produce the catastrophe, each measurably independent of the other. If the horses of the plaintiff had ' not become frightened, he would probably have sustained no injury. That they were frightened, and suddenly started or swerved, so as to carry his buggy onto this pile of hardened snow, was, as we have seen, not the culpable fault of the defendant. Neither was the plaintiff at fault, for he avers that his horses were gentle, and that in coming up from behind the car he could not see the mass of snow in advance of the car, and on one side of the street. But if he had seen the obstruction, and it also appeared that the space between the car and this bank of snow and ice was wide enough to enable him to pass the car without driving over the obstruction, it could not be said, as a matter of law, that he would be guilty of contributory *109negligence in undertaking to pass the car. Ai most: it would present a question proper Cor consideration by the jury. But, as the matter stands, he avers that the car prevented him from discovering the obstacle until he was opposite the car, when it suddenly started, with the result we have stated. What, then, was the connection between his injury and the negligence of the defendant in thus obstructing the street? He avers — and this on demurrer must be taken as true — that, but for the presence of this mass of snow', he would have been able to have controlled his horses, and prevented any injury. If this is true, then this mass of snow, which ought not to have been where it was, and was only there through the action and negligent interposition of the defendant, was a cause, which, if it had not existed, the plaintiff's buggy would not have been overturned. and he would have sustained no injury. If, therefore, the negligence of the company was not the causa causans, it was causa sine qua non. Whether it was a cause without which the accident would not have happened is a question of fact, unless the circumstances appearing demonstrate that the causal connection was not proximate. The cases of Hayes v. Railroad Co., 111 U. S. 228, 4 Sup. Ct. 369, and Railway Co. v. Kellogg, 94 U. S. 469, afford examples which are pertinent to the question here presented. In Hayes v. Railroad Oo., supra, the plaintiff was a boy both deaf and dumb. He was injured by a railroad train alongside of which he was running. The negligence of the defendant consisted in its failure to erect and maintain a fence in good repair along the line of its road within the corporate limits of Chicago, as required by an ordinance of the city. It was urged that the want oí a fence could not reasonably be alleged as the cause of the injury. To this the court said:
*Tt is further, argued that (ho direction of the court below was right, because the want of a fence could not reasonably be alleged as the cause of the injury. In the sense of an eiliclent cause, — causa causans, — this is no doubt strictly true; but that is not the sense In which the Jaw uses the term in ¡his connection. The question is, was it causa sine qua non, — a cause which, if it had not existed, the injury would not have (aken place; an occasional cause? And that is a question of fact, unless the causal connection is evidently not proximate. Railroad Co. v. Kellogg, 94 U. S. 469. The rule laid down by Willes, J., in Daniel v. Railway Co.. L. R. 3 C. P. 210, 222, and approved by the exchequer chamber, Id. 5<>1. and by the house of lords, I,. R. 5 H. L. 45, was this: Tt is necessary for the plaintiff 1;o establish by evidence circumstances from which it may fairly be inferred that there is reasonable probability that the accident resulted from the want of some precaution which the defendant might and ought to have resorted to.’ ” '
The case stated by the petition was sufficient to justify a submission to a jury of the question as to whether under all the circumstances the mass of hardened snow negligently piled upon the highway was not the legal cause of the accident which resulted in injury to the plaintiff.
The judgment must be reversed and the cause remanded, with directions to overrule the demurrer.